                           IN THE UNITED DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


UNITED STATES OF AMERICA                      )
     Plaintiff,                               )
                                              )
                                              )
v.                                            )    Case No.: 2:19-cr-00013
                                              )
                                              )
GEORGIANNA A.M. GIAMPIETRO                    )    Chief Judge Waverly D. Crenshaw, Jr.
    Defendant.                                )    Magistrate Judge Alistair E. Newbern


                          NOTICE OF EXPERT DISCLOSURES

       Pursuant to this Court’s Scheduling Order No. 89 entered on 01/02/2020, Defendant

Giampietro, through counsel, provided the government with Expert Disclosures in accordance

with Fed. Rule Crim. Proc. 16(b)(1)(C).


Respectfully submitted,

/s/ Charles D. Swift

Charles D. Swift
Pro Hac Attorney for Georgianna Giampietro
Constitutional Law Center for Muslims in America
833 East Arapaho Rd., Suite 102
Richardson, TX 75081
Phone: (972)-914-2507
Email: cswift@clcma.org




                                              1
     Case 2:19-cr-00013 Document 100 Filed 05/15/20 Page 1 of 2 PageID #: 640
                              CERTIFICATE OF SERVICE


      I certify that, on this day, May 15, 2020, I caused a copy of the foregoing NOTICE OF

EXPERT DISCLOSURES, to be served upon counsel of record via ECF.


                                          /s/ Charles Swift
                                          CHARLES SWIFT, Esq., D.C. Bar # 987353
                                          Constitutional Law Ctr. for Muslims in America




                                             2
   Case 2:19-cr-00013 Document 100 Filed 05/15/20 Page 2 of 2 PageID #: 641
